Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on November 17, 2020 is acknowledged.
Claims 6-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. 
Specification
	Paragraph [0030] identifies hexamethyldisiloxane as a crosslinking agent but the Examiner is unfamiliar with any mechanism by which this compound could behave as a crosslinking agent.  In fact, it most often fulfills the role of a terminating agent in the context of preparing polysiloxanes by an equilibration polymerization process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	As an initial matter, the precise scope of “silicone monomer” is unclear because generally “silicone” references a polymer material and, further, claim 3 indicates the compounds emblematic of this component are, in fact, alkyl-substituted alkoxysilanes.  It could be that, in addition to the compounds delineated in claim 3, Applicant intends by “silicone” that polysiloxane (macro)monomers are to be encompassed within this limitation.  The Examiner suggests Applicant replace “silicone monomer” with “silicone precursor” or silane monomer or “alkylalkoxysilane monomer”.  Alternative proposals are invited provided that they do not improperly broaden the perceived scope of this limitation.  Also, the scope of “crosslinking agent” is in doubt insofar as Applicant recites an embodiment of this ingredient in the Specification that would not be recognized by the skilled artisan as being capable of serving in the capacity of a cross-linker (hexamethyldisiloxane).
	Claim 2 is problematic because the exact same epoxy-functional silane was said to fulfill the requirement for a second coupling agent.  (There are no recognized differences between glycidoxypropyltrimethoxysilane and glycidyloxypropyltrimethoxysilane.   Is the Examiner to infer that there can be a total of 30% by weight of this permutation of an epoxy-functional silane?
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The Examiner confronted numerous disclosures teachings similarly-constituted compositions including compounds that could be correlated with the silicone/silane monomer and crosslinking agent.  (It is noted that, for the purpose of evaluating the instant invention against the prior art, the Examiner surmises that essentially any compound having a plurality of hydrolysable/condensation-reactive 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



April 5, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765